Citation Nr: 0311966	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
wrist fracture.  

2.  Entitlement to service connection for residuals of hip 
injury.  

3.  Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.  

This appeal arises from a September 2000  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


REMAND

The Board undertook additional development on the instant 
case in March 2002, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The evidence received by the Board 
since that time includes responses to attempts to obtain 
medical records.  The veteran also submitted private medical 
evidence dated in March 2002, which is relevant to the claim 
for service connection for hepatitis, and that evidence was 
not accompanied by a waiver of RO review.  

The Board also notes that the denied the veteran's claims for 
service connection in September 2000 as not well grounded.  
While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA) was enacted in November 2000.  This 
law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  It 
essentially removed the provisions requiring the veteran to 
submit a well grounded claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as in 
this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West 2002).  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  However, on 
May 1, 2003, before the Board considered the additional 
evidence it had obtained as a result of its development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claims for the RO 
to consider the additional evidence in the first instance and 
to comply with the duty to notify and assist provisions of 
VCAA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must assure compliance with the 
requirements of the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  The 
RO should review the record and send an 
appropriate letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for the 
veteran which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a right wrist fracture, 
residuals of a hip injury, and hepatitis 
B, to include consideration of all 
evidence obtained by VA since the RO 
issued a Supplemental Statement of the 
Case (SSOC) in October 2001.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be provided with an appropriate SSOC, 
which contains a summary of all evidence 
obtained by VA since the last SSOC, and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




